Exhibit FOR IMMEDIATE RELEASE Balchem Corporation Announces Second Quarter 2010 Results New Hampton, NY, August 3, 2010 – Balchem Corporation (NASDAQ: BCPC) reported as follows for the period ended June 30, 2010. ($000 Omitted Except for Net Earnings per Share) For the Three Months Ended June 30, 2010 2009 Unaudited Net sales $ 61,458 $ 52,976 Gross profit 19,116 17,304 Operating expenses 6,675 7,019 Earnings from operations 12,441 10,285 Other income 110 18 Earnings before income tax expense 12,551 10,303 Income tax expense 4,212 3,434 Net earnings $ 8,339 $ 6,869 Basic net earnings per common share $ 0.30 $ 0.25 Diluted net earnings per common share $ 0.28 $ 0.24 Shares used in the calculation of diluted net earnings per common share 29,534 28,776 For the Six Months Ended June 30, 2010 2009 Unaudited Net sales $ 121,361 $ 105,962 Gross profit 36,530 33,602 Operating expenses 13,595 14,007 Earnings from operations 22,935 19,595 Other income (expense) 277 (126 ) Earnings before income tax expense 23,212 19,469 Income tax expense 7,844 6,502 Net earnings $ 15,368 $ 12,967 Basic net earnings per common share $ 0.55 $ 0.48 Diluted net earnings per common share $ 0.52 $ 0.45 Shares used in the calculation of diluted net earnings per common share 29,439 28,660 Balchem Corporation (NASDAQ:BCPC) 2 Record
